PER CURIAM.
In a condemnation proceeding concerning land that was encumbered by various liens which exceeded the value of the land, the State Highway Commission paid into court the established value of the tailing, and this contest proceeded between the various lien claimants. Three of the claimants appeal an order disbursing the proceeds to two claimants whose liens appeared to be senior.
The trial court record shows that all interested parties were notified either in person or through their attorneys of record and had an opportunity to be heard *254at the time a determination was made with reference to the priorities of the various claimants. The principal questions were questions of fact. The trial court resolved conflicts between recorded instruments and verbal testimony in favor of the written records. We have examined the record and find no reason for deciding the priorities in a manner different from those established by the trial court.
Affirmed.